 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BYRON CHAPIN MYERS,                                  No. 2:20-CV-0151-WBS-DMC-P
12                        Plaintiff,
13            v.                                           FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

19   U.S.C. § 1983. On March 16, 2021, the Court directed Plaintiff to file an amended complaint

20   within 30 days. Plaintiff was previously warned that failure to file an amended complaint may

21   result in dismissal of this action for lack of prosecution and failure to comply with court rules and

22   orders. See Local Rule 110. To date, plaintiff has not complied.

23                  In light of Plaintiff’s failure to file an amended complaint as directed, the Court

24   finds that dismissal of this action is appropriate.

25   ///

26   ///

27   ///

28   ///
                                                           1
 1                  Based on the foregoing, the undersigned recommends that this action be dismissed,

 2   without prejudice, for lack of prosecution and failure to comply with court rules and orders.

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court. Responses to objections shall be filed within 14 days after service of

 7   objections. Failure to file objections within the specified time may waive the right to appeal. See

 8   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9

10   Dated: May 26, 2021
                                                            ____________________________________
11                                                          DENNIS M. COTA
12                                                          UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
